DETAILED CORRESPONDENCE
This Office action is in response to the paper received October 4, 2021.
The provisional rejection on the ground of nonstatutory double patenting as being unpatentable over claim 21 of copending Application No. U.S. Patent Application Publication (2019/0171102 also U.S. Patent application 16/273,323) is withdrawn in view of the terminal disclaimer received October 4, 2021.
The rejection under 35 U.S.C. 102((a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over YAMANAKA et al (2015/0227049) is withdrawn in view of the arguments by applicant.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13, 19 and 20 are rejected under 35 U.S.C. 102((a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over ENOMOTO et al (2012/0003591).
The claimed invention continue to recite the following:

    PNG
    media_image1.png
    923
    674
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    153
    661
    media_image2.png
    Greyscale

ENOMOTO et al et al report a pattern forming method as seen in Examples 1-A to 17-A on pages 102-104, paragraphs [0624] to [0632].  Purification of the developer is reported in paragraph [0612] to [0623] shown below wherein the developer is passed through a polyethylene filter to give the following developers:

    PNG
    media_image3.png
    429
    542
    media_image3.png
    Greyscale

The disclosed developer report organic impurities which fall within the claimed range of 0.01 ppb to 1000 mass ppm as recited in claim 1, see the developers above in Table 4.

prima facie obvious to one of ordinary skill in the art of  photosensitive composition to duplicate the process of ENOMOTO et al and reasonably expect same or similar results with respect to having a process wherein the developer contains reduced particles and reduced impurities are in the solvent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

J.Chu
January 4, 2022